DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Guba et al. (hereinafter Guba)(US 9338605) 
Regarding claim 8, Guba teaches a method of using a device within a Vehicle, said method comprising: detecting over a predetermined period of time via a triggering parameter detecting component of the device, a triggering parameter associated with an in-vehicle mode of operation(col. 22, lines 5-10; predetermined period of time; col. 22, lines 15-20 the audio processing application samples the audio signals): 
generating, via the triggering parameter detecting component. a triggering detector signal based on the triggering detected parameter over the predetermined period of time(col. 22, 25-30; if spikes are detected , item 520 in Fig. 5; item 505, sample for 3 seconds; col. 22, lines 24-25, expected duration of signals):
 determining, via a velocity determining component of the device, a velocity of the device based on the generated triggering detector signal: generating. via a comparing component a compared signal when the detected velocity is greater than a predetermined velocity threshold(motion above threshold speed, col. 32, lines 43-48) and
 generating, via a mode-determining component, an in- vehicle mode signal based on the compared signal(col. 32, lines 47-51, functionality of ther device is limited).  
Regarding claim 9, Guba teaches the method of claim 8 wherein the triggerig detected parameter is selected from one of the group consisting of magnetic fields in any of three dimensions, electric fields in any of three dimensions, electro-magnetic fields in any of three dimensions, velocity in any of three dimensions, acceleration in any of three dimensions. anular velocity in any of three dimensions, angular acceleration in any of three dimensions, geodetic position. sound, temperature, vibrations in any of three dimensions, pressure in any of three dimensions, biometrics. contents of surrounding atmosphere. a change in electric fields in any of three dimensions. a change in magnetic fields in any of three dimensions, a change in electro- magnetic fields in any of three dimensions, a change in velocity in any of three dimensions. a change in acceleration in any of three dimensions, a change in angular velocity in any of three dimensions, a change in angular acceleration in any of three dimensions, a change in geodetic position in any of three dimensions. a change in sound. a change in temperature, a change in vibrations in any of three dimensions, a change in pressure in any of three dimensions. a change in biometrics, a change in contents of surrounding atmosphere and combinations thereof(motion above threshold speed, col. 32, lines 43-48).  
Claims 1, 2, 3, 14 and 15 are rejected for the same reason as set forth in claims 8+9, 8-9, 8-9 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (hereinafter Guba)(US 9338605) in view of Cordova et al. (hereinafter Cordova)(US 2014/0370919).
Regarding claim 10, Guba teaches all the particulars of the claim except wherein the predetermined period of time is not less than 20 seconds.  However, Cordova teaches in an analogous art  wherein the predetermined period of time is not less than 20 seconds.  
 (item 1013 in Fig. 10). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein the predetermined period of time is not less than 20 seconds in order to have effective decision making with improved stability.
Regarding claim 11, Guba teaches all the particulars of the claim except wherein the predetermined velocity threshold is 25 miles per hour.  However, Cordova teaches in an analogous art  wherein the predetermined velocity threshold is 25 miles per hour.  
 (item 1018 in Fig. 10). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein the predetermined velocity threshold is 25 miles per hour in order to have effective decision making with improved stability.
Regarding claim 12, Guba teaches all the particulars of the claim except detecting. via the triggering parameter detecting component, vehicle entry parameters associated with entry into the vehicle: and generating. via the triggering parameter detecting component a vehicle entry signal based on the detected vehicle entry parameters.  However, Cordova teaches in an analogous art detecting. via the triggering parameter detecting component, vehicle entry parameters associated with entry into the vehicle: and generating. via the triggering parameter detecting component a vehicle entry signal based on the detected vehicle entry parameters  
 (P[0026],entry signal and predetermined threshold). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to detecting. via the triggering parameter detecting component, vehicle entry parameters associated with entry into the vehicle: and generating. via the triggering parameter detecting component a vehicle entry signal based on the detected vehicle entry parameters in order to have effective decision making with improved stability.
	Regarding claim 13, Cordova teaches the method, wherein said detecting oNer a predetermined period of time. via a triggering parameter detecting component, a triggering parameter associated with an in-vehicle mode of operation comprises detecting the triggering parameter based on the vehicle entry signal(P[0026]; also P[0019], [0029]).  
Claims 4-7, 16-19 are rejected for the same reason as set forth in claims 10-13, 10-13 respectively.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that, “claims  1, 2, 8 and 14 are very different from Guba's system, as the claims are respectively directed to "a smartphone," "a device," "a method of using a device," and "a non- transitory, tangible, computer-readable media having computer-readable instructions stored thereon, for use with a device." Unlike Guba's systems, which requires both a control device and a smartphone, the instant claims employ only a single device (i.e., a smartphone) to determine a location of the smartphone such that a specific mode of operation may be enacted. It follows that Guba cannot disclose "a triggering parameter detecting component [of the smartphone / device]" that is "operable to detect, over a predetermined period of time, a triggering parameter associated with an in-vehicle mode of operation and generate a triggering detector signal based on the detected triggering parameter," as required by the independent claims”.
Examiner respectfully disagrees.
Applicant’s triggering event is coming from outside of the device(P[00126]) and is coming from the vibrations associated with the vehicle.
Guba is teaching detection of audio signals (col 22, lines 1-30 col. 22, 25-30; if spikes are detected , item 520 in Fig. 5; item 505, sample for 3 seconds; col. 22, lines 24-25, expected duration of signals) by the device and the device. Therefore, Guba teaches the claimed limitation as shown below:
Guba teaches a method of using a device within a Vehicle, said method comprising: detecting over a predetermined period of time via a triggering parameter detecting component a triggering parameter associated with an in-vehicle mode of operation(col. 22, lines 5-10; predetermined period of time; col. 22, lines 15-20 the audio processing application samples the audio signals): 
generating, via the triggering parameter detecting component. a triggering detector signal based on the triggering detected parameter over the predetermined period of time(col. 22, 25-30; if spikes are detected , item 520 in Fig. 5; item 505, sample for 3 seconds; col. 22, lines 24-25, expected duration of signals).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647